department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c te_ge eo examinations commerce st mail stop dal dallas texas 309-dollar_figure date taxpayer_identification_number person to contact employee identification_number contact numbers release number release date legend org - organization name xx - date address - address org address certified mail dear this is a final_determination regarding your foundation classification this letter modifies our letter to you dated march 20xx in which we determined that you were an organization described in sec_509 and sec_170 of the internal_revenue_code code based on your sources of support we have determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization of the type described in sec_509 of the code effective january 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected the modification of your foundation status was made for the following reasons the regulations under sec_170 provide that an organization will be described in sec_170 if it normally receives at least percent of its support from governmental units or from the general_public see sec_1_170a-9 because your primary source of support is from day care fees your organization is not considered a publicly_supported_organization under code sec_509 and sec_170 however effective for all tax years beginning with the tax_year ending december 20xx you are considered a publicly_supported_organization under code sec_509 which includes organizations that normally receive more than one-third of their support from a combination of gifts grants contributions membership fees and gross_receipts from performing exempt_function activities and not more than one-third of their support from investment_income and unrelated_business_taxable_income grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure signed form_6018 publication exempt_organization appeal procedures for unagreed issues nanette m downing director eo examinations tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations commerce street dallas tx date address form taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your private_foundation_status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your private_foundation_status if you do not agree with our proposed modification of private_foundation_status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter catalog number 34811r you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34811r schedule number or exhibit explanation of items form 886-a rev date name of taxpayer org tax identification_number year period ended ein december 20xx legend org - organization name ein - ein xx - date state - state co-1 issue whether org’s org foundation status should be reclassified from an organization described in internal_revenue_code irc sec_509 and sec_170 to an organization described in sec_509 facts org was incorporated in the state of state on february 20xx in our letter dated march 20xx org began operating under an advance_ruling as an organization exempt under sec_501 and was classified as not a private_foundation within the meaning of sec_509 and sec_170 the advance_ruling period ended december 20xx according to the original form_1023 application_for recognition of exemption under sec_501 of the irc org is organized to run the summer food program in which they serve the participating children breakfast and lunch the co-1 co-1 was created to serve nutritious meals to children when national school lunch and school breakfast program meals are not available to ensure all children receive proper nutrition throughout the year co-1 reimburses organizations that prepare and serve meals to eligible children during the summer and school vacation periods on top of providing co-1 during the summer time organization also operates a daycare facility for low-income family revenue received for the three year period that ended december 20xx was from the following categories revenue program 20xx 20xx 20xx 20xx 20xx total service daycare fees total revenue sec_509 and sec_170 test total exempt_function_income dollar_figure percent of public support for sec_509 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items form 886-a rev date name of taxpayer org tax identification_number year period ended ein december 20xx based on a computation of your support for a three year period it was determined that your public support percentage for sec_509 and sec_170 status is dollar_figure percent this percentage is below the required percent necessary to maintain public support status sec_509 support_test total sources of support public support_test public support divided by total support public support percentage for sec_509 dollar_figure dollar_figure when we computed the public support_test for sec_509 using these same figures your public support was determined to be dollar_figure percent this met the required_percentage necessary in order to maintain public support status for sec_509 sec_509 of the internal_revenue_code describes organizations that receive no more than one-third of their support from gross_investment_income and more than one-third of their support from a combination of gifts grants contributions or membership fees from other than a disqualified_person and gross_receipts from an activity that is not an unrelated_trade_or_business law sec_501 corporation and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educationai purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit on any private_shareholder_or_individual no substantial part of the activities of which is carrying of propaganda or otherwise provided in subsection h and which does not participate in in intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_509 for the purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than- an organization described in sec_170 other than clauses vii and viii an organization that normally receives more than one third of its support from contributions membership fees and gross_receipts from activities related to charitable etc functions - subject_to certain exceptions and no more than one third of its support from gross_investment_income and unrelated_business_taxable_income less sec_511 tax from businesses acquired by the organization after date form 886-a department of the treasury-internal revenue service page __ publish no irs gov catalog number 20810w schedule number or exhibit explanation of items ‘ form 886-a rev date name of taxpayer org tax identification_number year period ended ein december 20xx an ofganization that is not controlied by any disqualified persons other than foundation managers and supports organizations described in sec_509 or or sec_501 if they meet the test of sec_509 a and an organization organized and operated for public safety sec_170 of the code describes an organization which normally receives a substantia part of its support from a governmental_unit or from direct or indirect_contributions from the general_public income_tax regulations sec_1_170a-9 states that an organization is publicly supported if at least percent of its support is received from grants from governmental units and direct or indirect support from the general_public income_tax regulations sec_1_170a-9 states that an organization dependent primarily on gross_receipts from related activities will not be considered as satisfying the public support_test for purposes of sec_509 of the internal_revenue_code sec_509 of the internal_revenue_code describes organizations that receive no more than one-third of their support from gross_investment_income and more than one-third of their support from a combination of gifts grants contributions or membership fees from other than a disqualified_person and gross_receipts from an activity that is not an unrelated_trade_or_business income_tax regulations sec_1_170a-9 states in part that in order to meet the support tesi contributions form individuals corporations or trust are includible in public support only to the extent they do not exceed percent of the organization’s total support income_tax regulations sec_1_512_b_-1 states that in computing the unrelated_business_taxable_income of an organization described in sec_511 the deduction from gross_income allowed by sec_170 related to charitable_contributions and gifts shall be allowed income_tax regulations sec_1_512_b_-1 states that the contribution whether made by a_trust or other exempt_organization must be paid to another organization to be allowed income_tax regulations sec_1_509_a_-3 broadly publicly supported organizations -- c normally - in general - i definition the support_test set forth in sec_509 are to be computed on the basis of the nature of the organization is normal sources of support an organization will considered as normally receiving one-third of its support from any combinaticn of gifts grants contributions membership fees and gross_receipts from permitted sources and not more than one-third of its support form gross investment and unrelated_business_income for its current taxable_year and the taxable immediately succeeding its current form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items form 886-a rev date name of taxpayer org tax identification_number year period ended ein december 20xx year if for the five taxable years immediately proceeding the current taxable_year if those test for such five year period it meets government’s position as set forth above it is the government’s position that the public charity status of org should be modified from an organization described in sec_509 and sec_170 of the irc to an organization described in sec_509 when we computed the public support_test the percentage for sec_509 and sec_170 status was percent this percentage is below the required percent necessary in order to maintain public support status however when we computed the public support percentage for sec_509 status it was percent taxpayer’s position organization with the modification and signed form_6018 conclusion accordingly based on the facts of this case org’s foundation status should be modified from an organization described in sec_509 and sec_170 of the irc to an organization described in sec_509 whereas the effective date is the beginning of the fiscal_year that ended december 20xx which was the time we became aware of all relevant facts form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
